UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 01-6942



In Re: JOSEPH JOHNSON, JR.,

                                                             Petitioner.



         On Petition for Writ of Mandamus.       (CA-97-1532)


Submitted:   October 4, 2001                 Decided:   October 11, 2001


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joseph Johnson, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Johnson, Jr., filed this mandamus petition requesting

that this court direct the district court to amend its judgment to

dismiss a civil legal malpractice action without prejudice.   Where

there is another available remedy, mandamus relief is not avail-

able.   In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).   Mandamus

relief is not a substitute for appeal.   In re United Steelworkers,

595 F.2d 958, 960 (4th Cir. 1979).    Johnson attempts to use the

mandamus petition as a substitute for appeal. Accordingly, we deny

mandamus relief. We deny Johnson’s motion to proceed in forma pau-

peris and deny his motion to waive copy requirements as moot.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                   PETITION DENIED




                                2